DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 10/8/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 8 recites the limitation "the central part" in line 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (U.S. Patent Publication No. 2017/0058514).
Regarding claim 1, Wu et al. discloses a seismic reinforcement structure (Fig. 1) of a wooden structure building (Para [0027]) comprising 5a first bracket (13, Figs. 1 and 6A-6B) including a horizontal part (21) extending in contact with the bottom surface of the building (approximate 4, Fig. 1), and a vertical part (20) formed in connection with the horizontal part and extending in contact with the wall surface (approximate 1 and 2) of the building;  10a second bracket (13, Figs. 1 and 6A-6B) including a horizontal part (21) extending in contact with the ceiling (3) of the building, and a vertical part (20) formed in connection with the horizontal part and extending in contact with the wall surface of the building; and  15a connecting support rod (12, 15) having a vertically long shape and vertically connecting the horizontal part of the first bracket and the second bracket.  The Examiner considers each component of each of the brackets to be connected at least indirectly and the rods to be vertically extending at an angle. 
Regarding claim 2, Wu et al. discloses each of the first bracket and the second bracket (13) connects a horizontal portion (21) and a vertical portion (20), and a curved surface portion (corner portions along 22) formed with a predetermined radius of curvature is further formed.

Claim(s) 1-2 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sutt et al. (U.S. Patent No. 5,861,863).
Regarding claim 1, Sutt et al. discloses a seismic reinforcement structure (Fig. 9) of a wooden structure building comprising 5a first bracket (116, Figs. 4 and 9) including a horizontal part (40) extending in contact with the bottom surface of the building (floor approximate 124), and a vertical part (approximate 42, Fig. 4) formed in connection with the horizontal part and extending in contact with the wall surface (approximate 28) of the building;  10a second bracket (130, Figs. 4 and 9) including a horizontal part (40) extending in contact with the ceiling (approximate 128) of the building, and a vertical part (approximate 42, Fig. 4) formed in connection with the horizontal part and extending in contact with the wall surface of the building; and  15a connecting support rod (138) having a vertically long shape and vertically connecting the horizontal part of the first bracket and the second bracket.
Regarding claim 2, Sutt et al. discloses each of the first bracket (116) and the second bracket (130) connects a horizontal portion (40) and a vertical portion (42), and a curved surface portion (corner portion between horizontal and vertical portion) formed with a predetermined radius of curvature is further formed.
Regarding claim 5, Sutt et a. further discloses the connecting support rod (138), vertically penetrates the horizontal parts of the 5first bracket (116) and the second bracket (130), and the ceiling (approximate 128) of the building, so that an upper end is fixed to the ceiling and a lower end is inserted into a bottom surface (approximate 124) .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (U.S. Patent Publication No. 2017/0058514).
Regarding claim 3, Wu et al. discloses the length in the first direction in which the horizontal parts of the first bracket and the 5second bracket are extended is set up to be L1, the length in the second direction in which the vertical parts are extended is set up to be L2 and the radius of curvature of the curved surface portion is set up to be R, but does not disclose 10the L2 is formed with a length of 1.5L1 or more and 4L1 or less, and the R is formed with O.1L1 or more and 0.5L1 or less.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the L2 is formed with a length of 1.5L1 or more and 4L1 or less, and the R is formed with O.1L1 or more and 0.5L1 or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  There would be no new or unpredictable results achieved from having dimensions that were suitable to achieve sufficient strength and support of the bracket.

Claim 4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sutt et al. (U.S. Patent No. 5,861,863) in view of Huppert (U.S. Publication No. 2004/0118053).
Regarding claim 4, Sutt et al. discloses the connecting support rod as set forth above, but does not disclose the rod includes a plurality of screw rods which are formed in a vertically long shape, have a male screw formed on the outer surface, and are arranged in succession to each 20other in the vertical direction, and a connector which has a tubular shape, has a female screw formed on an inner peripheral surface thereof, and is screw-coupled by the screw rod arranged in succession to each other at both ends, 25so that the length and tension can be adjusted.  However, Huppert teaches that it is known to have a plurality of screw rods (72, 10a, 4a; Fig. 9) in succession having a male screw formed on the outer surfaces and a tubular shaped connector (74, 14a) with a female screw formed on an inner peripheral surface thereof.  It would have been obvious to one having ordinary skill in the art to have multiple rods and a connector to adjust and connect the multiple rods as necessary to hold down and support the frame of the building. 
Regarding claim 6, Sutt et al. discloses the seismic reinforcement structure as set forth above, but does not disclose an anchor composed of an insertion part having a 20predetermined shape and embedded in the bottom, and a protrusion extending upwardly from the insertion part and vertically protruding the first bracket to protrude upwardly from the bottom surface, and the connecting support rod vertically penetrates, 25a horizontal part of the second bracket and a 41ceiling of the building, so that an upper 
Regarding claims 7 and 8, Sutt et al. discloses the building includes two or more floors (Fig. 9), the first bracket and the second bracket being installed on each floor, but does not disclose 10the connecting support rod is configured so that the upper end penetrates the second bracket of the uppermost floor and is fixed to the ceiling, the lower end is fixed to the anchor provided at the bottom of the lowermost floor, and  15the central part penetrates at least the brackets excluding the second bracket of the uppermost floor and the first bracket of the lowermost floor.  However, Huppert teaches that it is known to have a connecting rod (4a, 40a, 72) that spans multiple levels along with an anchor (4b).  It would have been obvious to one having ordinary sill in the art to have had a connecting rod that spanned multiple floors where the upper end penetrates a second bracket of the upper most floor and the lower end fixed to an anchor provided at the bottom of the lowermost floor, wherein the central part of the connecting rod spans between the lowermost part and the uppermost part to provide a system that supports and reinforces the building frame from external forces. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J BUCKLE JR/Examiner, Art Unit 3633